Citation Nr: 1048139	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
lattice degeneration.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from December 1983 to December 
1992.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for the condition of 
bilateral lattice degeneration of the eye. The Veteran is 
appealing from the initial assigned noncompensable disability 
evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of it since the 
effective date of service connection).


FINDINGS OF FACT

1.	The Veteran does not have any impairment of either central 
visual acuity or field vision that is attributable to bilateral 
lattice degeneration.

2.	There is no further indication of active pathology due to this 
condition, or for that matter incapacitating episodes of eye 
disease. 


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for 
bilateral lattice degeneration. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.84a, Diagnostic Code 
6008 (prior to December 10, 2008); and 4.79, Diagnostic Code 6008 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal, the requirement of VCAA notice 
does not apply because this issue arose from contesting the 
initial assigned disability rating for an eye disorder. Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
Notice of Disagreement (NOD) with the RO's decision as to the 
assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007). In this case, because 
the claim for service connection for bilateral lattice 
degeneration has been substantiated, no further notice addressing 
the downstream disability rating requirement is necessary. In 
addition, the RO has provided the August 2008 Statement of the 
Case (SSOC) and later Supplemental SOC (SSOC) that directly 
addressed the evidentiary requirements to substantiate the 
initial rating decision         on appeal. 
The RO has taken appropriate action to comply with the duty to 
assist the Veteran through arranging for him to undergo several 
VA medical examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In support of 
his claim, the Veteran has provided several personal statements. 
He has not requested a hearing in connection with this matter. 
There is no indication of any further available evidence or 
information which has not already been obtained. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran.  

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.         § 4.1 
(2010). Each service-connected disability is rated on the basis 
of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27. Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1.
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings. 
See Fenderson, supra, at 125-26.

The Veteran's bilateral lattice degeneration is evaluated by 
analogy to the condition of detachment of the retina at 38 C.F.R. 
§ 4.79, Diagnostic Code 6008 (2010),          as there is no 
directly applicable diagnostic code otherwise. See 38 C.F.R. § 
4.27 (permitting application of an analogous diagnostic code 
where an unlisted disease, injury, or residual condition is 
encountered).

Effective December 10, 2008, VA revised the schedular rating 
criteria for the evaluation of eye disorders. See 73 Fed. Reg. 
66,543-66,554 (Nov. 10, 2008) (codified at  38 C.F.R. § 4.79); 
see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009). The 
Veteran's service-connected visual disorder must therefore be 
evaluated under both the former and revised criteria, though the 
revised criteria may not be applied at any point prior to the 
effective date of the change. See 38 U.S.C.A.           § 5110(g) 
(West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Under the version of Diagnostic Code 6008 in effect prior to 
December 10, 2008, pertaining to detachment of the retina, this 
condition in chronic form is to be rated based on impairment of 
visual acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent during 
continuance of active pathology. See 38 C.F.R. § 4.84a (2008). 



By way of reference, the impairment of central visual acuity was 
evaluated from         0 to 100 percent under Diagnostic Codes 
6061 through 6079. Also, Diagnostic Code 6080 provided ratings 
for impairment of field vision from 10 to 100 percent. 

Meanwhile, since December 10, 2008, the new version of Diagnostic 
Code 6008 provides for evaluation based on either visual 
impairment, or a graduated rating formula premised upon the 
frequency and severity of incapacitating episodes.      See 38 
C.F.R. § 4.79 (2010).

The same underlying criteria as before apply to an evaluation 
based upon measurement of central visual acuity, or loss of field 
vision. There is also a new formula for evaluation premised upon 
incapacitating episodes. For a compensable rating to be warranted 
for an eye disorder based on incapacitating episodes there must 
be incapacitating episodes having a total duration of at least 
one week over the past twelve months. 38 C.F.R. § 4.79. For VA 
purposes, an incapacitating episode is a period of acute symptoms 
severe enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider. 38 C.F.R. § 4.79, note.  

The primary source of evaluative information as to the Veteran's 
left eye disorder consists of the reports of two VA Compensation 
and Pension examinations. 

The first such VA examination was completed July 2007. The 
Veteran was referred for evaluation of acute bilateral lattice 
degeneration with retinal hole. He was unaware of any eye 
problems aside from needing to wear glasses at which time he was 
struck in the eyes with a basketball. Subsequent eye examination 
had revealed bilateral retinal degeneration with holes. He had 
laser treatment to both eyes at that time, and since then had had 
no further laser treatment. He now had floaters in both eyes and 
occasional light flashes. Family history was negative for retinal 
disease. 

Objective physical findings were of vision with correction of 
1/200 in both eyes at distance and J1 in both eyes at near. Best 
corrected vision was 20/20 in both eyes at distance and J1 in 
both eyes at near. Pupils, extraocular movements, and muscle 
balance were all normal. Intraocular pressure by applanation was 
18mm right eye and 17mm left eye. Slit lamp exam with pupils 
dilated revealed moderate syneresis of the vitreous of the right 
eye. The cornea and anterior chamber were clear.        The left 
eye also showed marked syneresis of the vitreous. Funduscopic 
exam with pupils dilated revealed in the right eye two small 
areas of lattice degeneration inferiorly.  No surrounding 
detachment was demonstrated. Left eye showman area of lattice 
degeneration was superiorly at 12 o'clock with surrounding 
pigment.                    No detachment was seen. Goldmann 
visual field test was within neural limits in both eyes. The 
impression was of bilateral lattice degeneration. It was observed 
that the condition appeared stable at that time, although 
periodic re-evaluation was recommended. 

Upon re-examination in May 2010 the Veteran reported no 
incapacitating episodes, treatment or functional impairment due 
to his eye condition. He had complaints of floaters in both eyes. 
Findings from an ophthalmic evaluation demonstrated uncorrected 
far visual acuity of 20/200 right eye and 20/200 left eye; best 
corrected far visual acuity of 20/20 in both eyes. Uncorrected 
near visual acuity was 20/20 in both eyes, and best corrected to 
that same level. Fundus exam revealed bilateral lattice 
degeneration. There was a normal visual field in both eyes. 
Introacular pressure was 16 mm HG in each eye, considered normal. 
The eyes revealed no diplopia or cataracts. There was no diabetic 
retinopathy, glaucoma, corneal pathology, or nystagmus. The 
assessment was of bilateral lattice degeneration per the slit 
lamp and dilated exam, with normal visual fields. 

Upon the Board's consideration of the foregoing, it is found that 
the continued assignment of a noncompensable evaluation for 
bilateral lattice degeneration remains proper in this case. 
Having reviewed the VA examination reports on file closely, there 
essentially does not appear any symptomatology recognized under 
the rating schedule as providing the basis for a compensable 
rating in this case. Under both the former and revised versions 
of the rating criteria, at Diagnostic Code 6008, visual 
impairment may be used as the basis for assigning a rating, 
including visual acuity and field vision. To this effect, both 
corrected central visual acuity and field vision have 
consistently been normal from those objective measurements of 
residual visual capacity that have been taken. Since the Veteran 
has at or near normal capacity for central visual acuity and 
field vision, there are no grounds to assign a disability rating 
on this particular basis. 
The Board further recognizes that under the old version of 
Diagnostic Code 6008       as in effect prior to December 10, 
2008, and which still applies prospectively,            a 10 
percent rating was the minimum assignment due to continuance of 
active pathology. Here, however, there is no indication of any 
continuing pathology of  eye disease. By all accounts the 
functioning of the eye is not in any outwardly measurable manner 
impaired. The condition of bilateral lattice degeneration of the 
retina, while present, has no apparent residual impact. Most 
significantly, there is nothing even approximating the serious 
manifestation of partial or total detachment of the retina. 
Moreover, as the July 2007 VA examiner observed, the Veteran's 
eye condition was considered stable at that time, and the 
subsequent exam of May 2010 does nothing to dispel this 
impression as no symptomatology was observed. Thus, the eyes 
cannot be said to have been in any state of active pathology. For 
similar reasons, the revised version of Diagnostic Code 6608 
which permits evaluation based upon incapacitating episodes of 
eye disease does not afford entitlement to a compensable 
evaluation, as there is nothing to indicate anything resembling 
an incapacitating episode of eye disease (i.e., acute symptoms 
with prescribed bedrest). 

Accordingly, due to the lack of debilitating symptoms or 
otherwise detectable objective impairment, the current assigned 
noncompensable rating should remain in effect under the VA rating 
schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused   him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To date, there is 
no recorded indication of any impact upon employment capacity. 
Moreover, the Veteran's service-connected bilateral eye disorder 
also has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards. In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in             38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for bilateral lattice degeneration. This determination 
takes into full account the potential availability of any 
"staged rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the claim 
under review.             The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     


ORDER

An initial compensable rating for bilateral lattice degeneration 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


